Name: Commission Regulation (EC) No 2027/2001 of 16 October 2001 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|32001R2027Commission Regulation (EC) No 2027/2001 of 16 October 2001 fixing the export refunds on eggs Official Journal L 274 , 17/10/2001 P. 0007 - 0008Commission Regulation (EC) No 2027/2001of 16 October 2001fixing the export refunds on eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 8(3) thereof,Whereas:(1) Article 8 of Regulation (EEC) No 2771/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for those products within the Community may be covered by an export refund.(2) The present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector.(3) It follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The list of codes of products for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2771/75 is granted, and the amount of that refund shall be as shown in the Annex hereto.Article 2This Regulation shall enter into force on 17 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.ANNEXto the Commission Regulation of 16 October 2001 fixing the export refunds on eggs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:Ã 01 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR and RussiaÃ 03 South Korea, Japan, Malaysia, Thailand, Taiwan, the Philippines and EgyptÃ 04 all destinations except Switzerland and EstoniaE05 all destinations except Switzerland, Lithuania and those of E01 and E03E06 all destinations except Switzerland, Estonia and Lithuania.